Citation Nr: 1633837	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-18 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as secondary to the service-connected sleep apnea, hypertension, and/or low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to August 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

As a procedural matter, the Veteran also properly perfected an appeal as to the January 2009 reduction of the low back disability rating from 20 percent to 10 percent effective October 28, 2008. In an August 2013 report of contact, the Veteran indicated that the retroactive restoration of his 20 percent rating for his low back disability would satisfy his appeal as to that issue. In a rating decision later in August 2013, the RO restored the 20 percent rating effective January 4, 2006. As the Veteran's 20 percent disability rating was restored, the appeal as to the rating reduction has been resolved and is not before the Board.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2014. A transcript of the hearing has been associated with the Veteran's electronic claims file.

In April 2014, the Board remanded the claim for additional development. The claim has since returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. While the Board sincerely regrets the delay, remand is required to obtain an addendum opinion.

The Veteran contends that his type II diabetes mellitus is not only secondary to his service-connected sleep apnea and/or low back disability but has also asserted that it is secondary to his service-connected hypertension.  As this theory has not yet been addressed but the representative cited to medical literature in support of the theory, a medical opinion should be obtained.

The Board notes that an October 2013 statement from the Veteran's representative contends that: 

Mayo Clinic research states a risk factor for diabetes is having high blood pressure. Having blood pressure over 140/90mm Hg is risk factor for Type II diabetes... It would be the recommendation of this organization and holding with the Veteran's contention that the Veteran be afforded a new examination and the C&P examiner asked to opine on the likelihood of the service-connected hypertension being the cause of the diagnosed diabetes mellitus type 2.

Pursuant to the Board's remand, the Veteran was afforded a new examination in May 2014. However, this examination did not address the Veteran's claim that his type II diabetes mellitus was caused or aggravated by his service-connected hypertension. Therefore, this matter must be remanded to obtain an addendum opinion addressing this matter. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to address the Veteran's claim for service connection for type II diabetes mellitus, to include as secondary to his service-connected hypertension. The claims file must be made available and reviewed by the examiner. A note that it was reviewed should be included in the opinion. If the examiner determines a new examination is required, such an examination shall be provided. 

After reviewing the claims file and the associated electronic files, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that type II diabetes mellitus was caused by the Veteran's service-connected hypertension?

b) If the hypertension did not cause the type II diabetes mellitus, is it at least as likely as not (a fifty percent probability or greater) that type II diabetes mellitus was aggravated (i.e., worsened) beyond its natural progression by the hypertension?

If aggravation is found due to his service-connected hypertension, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of type II diabetes mellitus by the service-connected disability.

A detailed rationale supporting the examiner's opinion should be provided. The examiner's attention is directed to Mayo Clinic research referenced in the representative's October 2013 statement which appears to indicate the presence of a correlation between hypertension and type II diabetes mellitus. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as to find against it.

2. Review the examination report for compliance with the Board's directives. If necessary, any corrective action should be undertaken prior to recertification to the Board.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




